 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                    ***
 7    JANE MICALI,                                              Case No. 2:19-cv-0121-JAD-PAL
 8                                            Plaintiff,                     ORDER
             v.
 9
      WAL-MART STORES, INC., et al.,
10
                                            Defendants.
11

12          This matter is before the court on defendants’ failure to file and serve a signed statement
13   as required in Order (ECF No. 2) entered January 22, 2019, regarding removal of this case to
14   federal district court. Accordingly,
15          IT IS ORDERED that counsel for defendants shall, no later than February 25, 2019, file
16   a serve a signed statement under the case and caption that sets forth the following information:
17          1. The date(s) on which you were served with a copy of the complaint in the removed
18                action.
19          2. The date(s) on which you were served with a copy of the summons.
20          3. In removals based on diversity jurisdiction, the names of any served defendants who
21                are citizens of Nevada, the citizenship of the other parties and a summary of
22                Defendant(s) evidence of the amount in controversy.
23          4. If your notice of removal was filed more than thirty days after you first received a copy
24                of the summons and complaint, the reasons removal has taken place at this time and
25                the date you first received a paper identifying the basis for removal.
26          5. In actions removed on the basis of the court’s jurisdiction in which the action in state
27                court was commenced more than one year before the date of removal, the reasons this
28                action should not be summarily be remanded to the state court.
                                                           1
 1   6. The name(s) of any Defendant(s) known to have been served before you filed the notice

 2      of removal who did not formally join in the notice of removal and the reasons they did

 3      not.

 4   DATED this 11th day of February 2019.
 5

 6
                                                 PEGGY A. LEEN
 7                                               UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
